WARNER, Judge.
The former husband, a citizen and resident of Brazil, petitioned the circuit court for a writ of habeas corpus seeking custody of the parties’ two children, who had been living in Florida with the former wife for more than six months. The court granted the petition on the authority of a Brazilian court order awarding temporary custody to the former husband. We reverse because the former wife was not given proper notice of the Brazilian court proceeding.
Section 61.1348, Florida Statutes (1993), provides for recognition of a foreign custody decree “if reasonable notice and opportunity to be heard were given to all affected persons.” The trial court found in this case that the only notice to the former wife was provided after entry of the Brazilian court order. We therefore hold that the Brazilian custody decree was not entitled to recognition. See Kallman v. Kallman, 623 So.2d 1213 (Fla. 3d DCA 1993), review denied, 634 So.2d 625 (Fla.1994).
REVERSED.
PARIENTE and STEVENSON, JJ., concur.